635 F.3d 1277 (2011)
Miguel Angel Sanchez OSORIO, Juan Evenor Tercero Prado, Victorino Rodriguez, Felix Pedro Hernandez Estrada, Lucio Hernandez Lainez, Mariano De Jesus Malta Navarro, Apolonio Mariano Mejia, Ambrosio Aristides Zavala, Isabel De Angeles Espinoza Araica, Natividad Gomez, et al., Plaintiffs-Appellants,
v.
DOW CHEMICAL COMPANY, Occidental Chemical Corporation, a New York Corporation, Dole Food Company, Inc., Shell Oil Company, Defendants-Appellees.
No. 10-11143.
United States Court of Appeals, Eleventh Circuit.
March 25, 2011.
*1278 Joel D. Eaton, Carolina Maharbiz, Steven Craig Marks, Ricardo M. Martinez-Cid, Aaron S. Podhurst, Ramon Alvaro Rasco, Podhurst Orseck, P.A., Miami, FL, Charles Benton Musslewhite, Law Office of Benton Musslewhite, Houston, TX, for Plaintiffs-Appellants.
Michael P. Foradas, Jeffrey J. Zeiger, Kirkland & Ellis, LLP, Chicago, IL, Michael Lamar Brem, Schirrmeister, Diaz-Arrastia Brem, LLP, Houston, TX, Jeffrey Gutchess, Christopher N. Johnson, Andriana Riviere-Badell, Martin Leonard Steinberg, Hunton & Williams, LLP, Ronald P. Weil, The Law Offices of Ronald Weil, P.A., James D. Wing, Holland & Knight, LLP, Natalie Jessica Carlos, Julie Feigeles, Neil P. Linden, Yoss, LLP, Miami, FL, James T. McLaughlin, Jr., Coral Gables, FL, Andrea E. Neuman, Gibson, Dunn & Crutcher, LLP, Irvine, CA, Guy S. Lipe, D. Ferguson McNeil, III, Vinson & Elkins, LLP, Houston, TX, Barbara Mary Arco, Russo Appellate Firm, P.A., South Miami, FL, Theodore Joseph Boutrous, Jr., Scott A. Edelman, William Edward Thomson, Gibson, Dunn & Crutcher, LLP, Yolanda Orozco, Jones Day, Los Angeles, CA, David W. Ogden, Wilmer, Cutler, Pickering, Hale & Dorr, Washington, DC, for Defendants-Appellees.
Before TJOFLAT, BARKETT and FAY, Circuit Judges.
PER CURIAM:
This appeal concerns the enforceability, under Florida law, of an over-$97 million judgment a Nicaraguan court awarded 150 Nicaraguan agricultural workers, the plaintiffs here, against Dow Chemical Company ("Dow") and Dole Food Company, Inc. ("Dole"), the defendants. The judgment compensated these workers for the physical and psychological injuries they purportedly sustained from exposure to a pesticide, dibromochloropropane, Dow supplied and Dole used on its banana plantations.
The plaintiffs seek enforcement of the Nicaraguan judgment under the Florida Uniform Out-of-country Foreign Money-Judgments Recognition Act, Fla. Stat. §§ 55.601-55.607 (the "Florida Recognition Act" or "Act").[1] The Florida Recognition Act states that "any out-of-country foreign judgment that is final and conclusive and enforceable where rendered, even though an appeal therefrom is pending or is subject to appeal," id. § 55.603, "is conclusive between the parties to the extent that it grants or denies recovery of a sum of money," id. § 55.604. The Act, however, provides three mandatory and eight discretionary grounds on which a foreign judgment is not entitled to recognition. See id. § 55.605 (presenting the various grounds for nonrecognition under the Act).
The district court, in Osorio v. Dole Food Co., 665 F.Supp.2d 1307 (S.D.Fla. 2009), invoked four independent grounds for nonrecognition under the Act to deny recognition of the Nicaraguan judgment and dismissed the plaintiffs' complaint. First, the district court ruled that it could not enforce the Nicaraguan judgment under Florida law because the Nicaraguan court lacked subject matter jurisdiction and/or personal jurisdiction over the defendants. See Fla. Stat. § 55.605(1)(b)-(c) ("(1) An out-of-country foreign judgment is not conclusive if: (b) The foreign court did not have personal jurisdiction over the defendant [or] (c) The foreign court did not have jurisdiction over the subject matter."). *1279 Second, the district court concluded that the foreign judgment could not be recognized in Florida because the judgment was "rendered under a system which does not provide . . . procedures compatible with the requirements of due process of law." Id. § 55.605(1)(a). Third, the district court found that the Nicaraguan judgment could not be recognized under Florida law because doing so would be repugnant to Florida public policy. See id. § 55.605(2)(c) ("(2) An out-of-country foreign judgment need not be recognized if: (c) The cause of action or claim for relief on which the judgment is based is repugnant to the public policy of this state."). Finally, the district court ruled the Nicaraguan judgment unenforceable because it "was rendered under a system which does not provide impartial tribunals." Id. § 55.605(1)(a). The plaintiffs appealed.
Based on the first three grounds enumerated in the district court's dispositive order, we agree that the Nicaraguan judgment is not due recognition and enforcement under the Florida Recognition Act. We therefore affirm the district court's judgment; however, we do not address the broader issue of whether Nicaragua as a whole "does not provide impartial tribunals" and decline to adopt the district court's holding on that question. We also point out that nothing in the affirmed rulings is to play a collateral estoppel role in a subsequent court's litigation of the merits of the plaintiffs' personal injury claims.
AFFIRMED.
NOTES
[1]  The district court had subject matter jurisdiction under 28 U.S.C. § 1332.